UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-7139


JOSEPH GRIFFITH,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:14-cv-00047-REP-RCY)


Submitted: May 11, 2017                                           Decided: May 30, 2017


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Griffith, Appellant Pro Se. Christopher John Catizone, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph Griffith appeals the district court’s order accepting the magistrate judge’s

report and recommendation and dismissing his 28 U.S.C. § 2241 (2012) petition for lack

of jurisdiction. On appeal, we confine our review to the issues raised in the Appellant’s

brief. See 4th Cir. R. 34(b). Because Griffith’s informal brief does not challenge the

basis for the district court’s disposition, Griffith has forfeited appellate review of the

court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

Moreover, the district court correctly concluded that Griffith’s challenge was not properly

brought in a § 2241 petition. See In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

Accordingly, we grant Griffith’s motion to proceed in forma pauperis and affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2